Casé

© oN aw

i0
il

ie

i3
14

15]

16
17
18
19
20
a3
tebe

241)

25

Bt
”

Mm
”

“I

 

 

FRANK A. WEISER, (Bar No. 89780)

. Attorney at Law .

3460 Wilshire Blvd., Ste. 1212
Los Angeles, California 90010
(213) 384-6964 - (voice)
(213) 383-7368 - (fax)
maimons@aol.com - (e-mail) _

Atiomey for Plaintiffs

 

OF GREATER LOS ANGE! S,
in its representative capacity

on behalf of its association
members; CITY OF LOS ANGELES

 

ATHM HOTEL/MOTEL ASSOCIATION,

in its representative capacity on behalf of

- its association members; BALUBHAI G.

PATEL; HAROLD GREENBERG

2:20-ev-04479-ODW-JEM. Document 2. Filed 05/20/20 Page 1of28 Page ID #:2

CENTRAL PISTRICT OF CALIFORNIA

APARTMENT ASSOC [ATION OF

 

TF its aecoeiation esapuciy HYW
' Limited Partnership, C ITY OF LOS

ANGELES HOTEL/MOTEL
ASSOCIATION, in its representative
capacity of behalf of its association

. members; BALUBHAI G. PATEL;

HAROLD GREENBERG,
Plaintiffs,
v8,

CITY OF LOS ANGELES, a municipal
corporations J AND DOES | THROUGH

Defendants.

  

 

Case No, CV20-4479

AND INJUNCTIVE RELIEF

[Violation of Federal
Civil Rights - 42 U.S.C,
Section 1983]

DEMAND FOR JURY TRIAL

Se

 
Case

ae WOON

ow oN AW

 

 

2:20-cv-04479-ODW-JEM. Document 2. Filed 05/20/20. Page 2 of 28. Page ID#:3

Plaintiffs APARTMENT ASSOCIATION OF GREATER LOS ANGELES ,
in its representative capacity on behalf of its association members; CITY OF LOS ANGELES
AIHM HOTEL/MOTEL ASSOCIATION, in its representative capacity on behalf of
its association members; BALUBHAI G. PATEL; HAROLD GREENBERG ("Plaintiffs," or
individually "AAGLA," “ATHM,” “PATEL,” and “GREENBERG”) hereby file the following
Complaint and state and allege as follows: |

JURISDICTION AND VENUE
1. Jurisdiction of the federal court exists pursuant to 28 U.S.C. Section 1331 and
28 U.S.C. Section 1343 (a)(3). This action, which arises under the laws and Constitution of
the United States, specifically, under the Fifth and Fourteenth Amendments, and the Contract
Clause under Article I of the United States Constitution, involves violations of federal law
actionable pursuant to 42 U.S.C. Section 1983.

2. Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b) in that

‘tf Defendant CITY OF LOS ANGELES ("Defendant" or "City"), is a public entity in this

Se

District and the claims arose in this District.
PARTIES
3. AAGLA is a trade association members consisting of apartment-owners. and
Southern California's leading advocate for affordable quality housing and housing issues

whose principal place of business is 621 Westmoreland Avenue, Los Angeles, CA 90005.

 
Casé

a]

ais WON

NOOGOWw

bey OF . DO pe eke pdf lek fd fed
RRERSSEPRRR SES

@ 0. &

 

 

2:20-cv-04479-ODW-JEM. Document 2. Filed 05/20/20. Page 3 of 28 Page ID #:4

AAGLA sues herein in its representative capacity for its members whe own and operate
apartments in the City of Los Angeles and sue for declaratory and injunctive relief onlt,
AL AIHM i a trade association consisting of hotel and motel owners and operators
in the City of Los Angeles and whose principal place of business is in Los Angeles, CA.
AIHM sues herein in its representative capacity for its members who own and operate
hotel and motels in the City of Los Angeles and sue for declaratory and injunctive relief onlt,
5. PATEL isa leading member of AIHM and, is at all times relevant herein, an
owner and operator of multiple hotels and motels in the City of Los Angeles,
6. GREENBERG is an attorney and leading member of AAGLA and, is at all
times relevant herein, an owner and operator of apartments in the City of Les Angeles.
7. The City is a municipal corporation formed and operating under its
local charter and the laws of the State of California.
8. The true names and capacities, whether individual, corporate, associate or

otherwise, herein named as DOES | through 10, and persons heretofore unknown involved

" in the actions taken against plaintiffs are unknown to him at this time. Plaintiffs are informed

and believe and based thereon alleges that each of the DOE defendants is responsible in some

| manner for the occurences herein referred to, and that plaintiffs’ injuries and damages as

herein alleged were proximately caused by those defendants. Plaintiffs sue said defendants by
such fictitious names on the grounds that the true names and capacities of said defendants are
unknown to them at this time, Plaintiffs will amend this complaint when the true names and
capacities of said DOE defendants are ascertained. Each reference in this complaint to
"defendant", "defendants" or a specifically named defendant also refers to defendants sued

3

 
Case

oN ww

© BN AW

 

 

2:20-cv-04479-ODW-JEM - Document 2. Filed 05/20/20 Page 4 of 28 Page ID #:5

under fictitious names.

9. On April 8, 2014, the City passed Ordinance No. 182986 (“Ordinance”)
Ordinance. Through this ordinance, the City fundamentally transformed how solid waste
awould be collected from commercial establishments and multifamily dwellings in the City -
moving from an open market, competitive system to a system that awarded waste haulers the
exclusive right to provide-eollection services within their “franchise zones”. The exclusive
franchise system that ultimately resulted from the ordinance, was originally labeled “Zero
Waste LA” or, more specifically, the “Zero Waste LA Exclusive Franchise Sysyem”; however
. In or about June of 2017, the program was renamed as “reeyeLA,” which is how the program
is referred today.

10. The ordinance requires that (i) all commercial establishments and

multifamily dwellings subscribe to and pay for waste collection services; (ii) provides that the
City may award exclusive franchise agreements for the provision of waste collection services

to commercial establishments and multifamily dwellings; and (iii) makes it unlawful for

| anyone to provide collection services to commercial establishments and multifamily dwelfings

unless the person has a written franchise agreement with the City. A copy of the ordinance is

. attached hereto as Exhibit “A”.

11. Prior to recyeLA, commercial establishments and multifamily dwellings
could select from any City permitted waste hauler, who would compete for business based on
service and price. With recycLA, the City moved to an exclusive franchise system controlled

by the City.

 
Casé

oh OW ON om

ee N AW

 

 

2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20. Page5 of 28 Page ID #:6

12, The ordinance requires that each franchise agreement with a waste hauler
include a negotiated annual franchise fee which is to be paid to the City by the respective
franchisee, making the franchise agreements renewable annually by the City upon contingent
on the payment of the annual franchise fee by the franchisee :

13. Asa result of the ordinance, only seven (7) franchisees presently operate
in the City, providing services under the ordinance to commercial establishments and
multifamily dwellings.

13, The recyeLA program has led to systematic abuses by the City, which
continue until the present, and include but are not limited to, (i) awarding franchise agreements
to a small limited amount of franchisees in private with staff members and city employees
negotiating the agreements and not in open public or City Council hearings or review by an
appeal process; (ii) charging the franchisees annual franchise fees that benefit the City in
revenue collected in the millions of dollars annually that are then passed on to the commercial

establishments and multifamily dwellings subject to the ordinance in addition to collection

| charges for services rendered; (iii) allowing franchisees to add additional pass thru chargés to

commercial establishments and multifamily dwellings in addition to the base rates charged for

. in providing services.

14. There is no mechanism under the ordninance which permits or allows the
commercial establishments and multifamily dwellings subject to the ordinance to appeal the
fees charged by the franchisees, or to permit a variance from the ordinance to negotiate with

alternative waste haulers, and as a result of the ordinance it is unlawful under the

 
Casd/2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 6 of 28 Page ID #:7

ordinance for plaintiffs to enter into waste hauling agreements with other waste haulers other

than the ranchisees,

1S. As a result of the ordinance, AAGLA’S members and AIHM’S members,

at OW ON

including PATEL and GREENBERG, who are subject to the ordinance, have seen their
monthly trash hauling charges increase by approximately 200% to 400% of their trash
hauling charges before the adoption of the ordinance.

16. Such monthly trash hauling charges increases described above

© ON AGW

have continuously increased annually, from the adoption of the ordinance until the present for
11 || AAGLA’S members and AIHM’S members, including PATEL and GREENBERG, resulting
42} in great economic hardship and losses to them. .

Based on the above facts, Plaintiff alleges the following claims:

 

16 (Violation of Civil Rights Under 42 U.S.C Section 1983 by All Plaintiffs
17 * ae Against All Defendants)
| 17., Plaintiffs reallege and incorporate herein by reference to each and every
allegation contained in Paragraphs 1 through 16, and all its subparts, inclusive, as set forth
21 || hereinabove.

18. Plaintiffs are informed and believe, and based upon such information and
belief alleges, that in doing all of the things herein mentioned, the City and defendants, and
each of them, acted under color of the statutes, regulations, customs and usages of the City of

Los Angeles, and the State of California for purposes of "state action" and "color of law"

ho
GN

AQ
ti

under 42 U.S.C. Section 1983,

iN
-%

 

 

 
Cas¢ |2:20-cv-04479-ODW-JEM. Document 2. Filed 05/20/20 Page 7 of 28 Page ID #:8

19. Plaintiffs further are informed and believe, and based upon such information and
belief allege, that by taking the actions hereinabove alleged in paragraphs 1-16 above, the City

and defendants, and each of them, violates and further threatens to violate the constitutional

1
2
3
4,
- and civil rights of Plaintiffs , in particular its individual rights under the Fifth and Fourteenth
G1} Amendments of the United States Constitution in violation of the United States Constitution
7 || Takings Clause; to be free from to and the substantive and procedural components of the Due
8 | . wo

Process Clause of the Fourteenth Amendment of the United States Constitution, the Equal
9

Protection Clause of the Fourteenth Amendment of the United States Constitution and the

1g

314} Contract Clause; and under Article | of the United States Constitution.

12 20. The City's actions described in paragraphs 1-23 above were done pursuant to
13 official policy, custom, or practice of the City.

s : 21. As a proximate result of the foregoing acts of defendants, and each of them,

16 || AAGLA'S members and AIHM’S members, and PATEL and GREENBERG, are threatened
1711 to suffer extreme hardship and damages, which damages include, to PATEL and

| GREENBERG, economic arid non-economic damages according to proof at trial but beliéved

19 |
20 to be not less than $5,000,000.00, and entitling AAGLA and AIHM suing on behalf of its

21 |t members, and PATEL and GREENBERG, to appropriate declaratory and injunctive relief

2211 against all the defendants, that includes but is not limited to a permanent injunction preventing
23 , ; .

~ || further operation of the ordinance; and to its reasonable attorneys fees under 42 U.S.C. seetion
2411

1988.
25
26

 

 

 
Cas |2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 8 of 28 Page ID #:9

WHEREFORE, Plaintiffs pray for judgment against Defendants, and each

of them, as follows:

 

For damages for PATEL and GREENBER according to proof at trial; -

'

2... For declaratory and injunctive relief;
3, For attorney's fees pursuant to 42 U.S.C. Section 1988;
4. For costs of suit; and

5. Fer such other and further relief as the Court

food
&

deems just and proper.

fed od
ope

DATED: May 20, 2020 . LAW OFFICES OF FRANK A.
' WEISER

yet
aw

FRANK A. WEISER, Attorney for

Plaintiffs APARTMENT ASSOCIATION

OF GREATER LOS ANGELES, in its
representative capacity on behalf of its
association members; CITY OF LOS
ANGELESATHM HOTEL/MOTEL .
ASSOCIATION, in its representative capacity
on behalf of its association members;
BALUBHAI G. PATEL; HAROLD

he oR ODS et pet ed pet pt
® AN BS Ee 8 So SD OA OM

 

 

 
Case

ww WON

VY

CA

o oN

il
12
i3
14

15]

16
“7

18 |f

19
20

ah)

Bee

AP BA Oe. BR
SG GR

po
a)

2

 

 

:20-cv-04479-ODW-JEM. Document 2.. Filed 05/20/20 Page 9 of 28 Page ID #:10

 

Plaintiffs hereby demand a jury trial pursuant to F.R.C.P. 38,

DATED: May 20, 2020

LAW OFFICES OF FRANK A.
WEISER

FRANK A. WEISER, Attorney for
Plaintiffs APARTMENT ASSOCIATION
OF GREATER LOS ANGELES, in its
representative capacity on behalf of its
association members; CITY OF LOS
ANGELESAIHM HOTEL/MOTEL
ASSOCIATION, in its representative capacity
on behalf of its association members;
BALUBHAI G. PATEL; HAROLD

‘-. GREENBERG

 
Case 2:20-cv-04479-ODW-JEM Document.2 Filed 05/20/20 Page 10 of 28 Page ID #:11

opt OW oop

© oN AW

EXHIBIT “A”

 

 

 
Case 2:20-cv-04479-ODW-JEM. Document 2. Filed 05/20/20 Page 11 of 28 Page ID #:12

£82586
ORDINANCE NO, ae 86 - __

 

An ordinance retitling Chapter VI, Article 6; adding new Sections 66.03 and 66.33
to 66.33.14 of the Las Angeles Municipal Code relating to the collection of solid waste
from commercial establishments and multifamily dwellings; arnending Sections 66.00,
66.00.71, 66.01, 66.02, 66.08.1, 66,08.3 through 66.08.6, 66.17.1, 66.23 through 66.25,
66.27 through 66.30, and 66.32; and repealing Sections 66,01.1, 66.04, 66.06, 66.07,
66.08.2, 68.09, 66.10, 66.18 through 66.22: and 66.26.

THE PEOPLE OF THE CITY OF LOS ANGELES
DO ORDAIN AS FOLLOWS:

Section 1. Aiticie 6 of Chapter VI of the Los Angelas Municipal Cade ie retitled to
read as follows:
ARTICLE 6

SOLID WASTE COLLECTION

Sec, 2, Section 66.00 of ihe Los Angeles Municipal Cade is amended to read as
follows:

SEC. 66.00. DEFINITIONS,

For the purpose of this Article, the following words and phrases are defined and
shail be construed as set out here, uniess itis apparent from the context that they have
a different meaning:

1. Board shall mean the City of Los Angeles Board of Public Werks.

é Bureau shall mean the Bureau of Sanitation of the City of Los
Angeles or its duly authorized representative.

3. Gity shall mean the Cily of Los Angeles.

4, Collection Services shall mean ihe collection, transportation and
delivery for processing or disposal of salid waste from commercial
establishments and multifamily dwellings.

5, Commingled Recyclables shail mean recyclables that have been
separated or kept separate from other solid waste at the point of generation for
the purpose of additional sorting or processing for recycling or reuse in order to
return the material to the economic rnainstream in the form of raw material for
new, reused, or reconstituted products which meet the quality standards
necessary to be used in the markeipiace. Commingied recyclables shall not
consist of construction and cemolition wasie.
Case 2:20-cv-04479-ODW-JEM.. Document 2. Filed 05/20/20. Page 12 of 28 Page ID #:13

6. Commercial Establishment shall mean all real property in the
City, except residential premises and premises that receive solid waste disposal
service from the City, upon which for-profit or not for-profit activity is conducted,
including but not limited to manufacturing, transportation, retail sales, wholesale
operations, services, hotel or mote! operations, education, or other businesses or
institutional activity.

7. Construction and Demolition Waste shall mean solid waste that
results directly from construction, remodeling, repair, demolition, or
deconstruction of buildings and other structures, does not contain hazardous
waste, and contains no more than one percent (1%) putrescible wastes by
volume, calculated on a monthly basis. Construction and demolition waste
includes, but is not limited io, asphalt, concrete, Portland cement, brick, lumber,
wallboard, roofing material, cerarnic tile, pipe, glass, carpet or associated
packing.

8. Director shall mean the Director of thea bureau of Sanitation of the
city of Los Angeles.

9. Dwelling Unit shall mean one or more rooms, one of which is a
kitchen, designed for occupancy by one farnily for living and sleeping purposes.

10. Gross Receipts shail ean those receipts defined as gross
receipts in Los Angeles Municipal Code Section 21.00(a) generated by the
collection of solid waste including, but net limited to, service, container rental,
disposal and processing charges. Fer purpeses of Sections 66.32.1 through
66,32.5, gross receipts shail not be applicable to receipts generated by the
collection and sale of source-separated materials or commingled recyclables.

11. Hazardous Waste shall mean any waste as defined in California
Health and Safety Code Section 25147.

12. Multifamily Dwelling shall mean any building, structure, unit or
location designed for residential occupancy, exclusive of “Single Farnily Dwelling"
and dwelling units that receive solid waste disposal service from the City.

13. Organics shail mean compostable solid waste that is source
separated and placed in a container for collection. Organics include, but are not
limited to, grass, leaves, tree branches, clean wood free of paint, nails or any
treatment, food scraps, food soiled boxes and paper.

14.  Persen shall mean natural person, business, contractor, joint
venture, joint stock company, firm, partnership, association, club, company,
corporation, business trust, or organization, or the manager, employer, agent,
servant, officer, or employee of any of them. Person shall not mean the City of
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 13 of 28 Page ID #:14

Los Angeles, or any of its constituent entities, departments, beards, employees
or officers.

16. Recyclables shall mean solid waste that is capable of being
recycled or re-reused in the markeipiace, whether source separated or
commingled with other solid waste.

16. Residential Premises shail mean single family dwellings and
multifamily dwellings.

17.  Self-Hauier shail mean a person who is not primarily engaged i in
the business of collection, removal or transportation of solid waste but in the
course of performing the person's primary business function incidentally
transports sold waste. Examples of self-haulers include, but are not limited to,
gardeners, landscapers and household cleanup service firms. A persen who
collects, removes or transports construction and demolition waste is not a self-
hauler under any circumstance, but rather a solid waste hauler subject to all of
ihe requirements applicable to solid waste haulers.

18. Single Family Dwelling shall mean a building designed for
residential occupancy, and containing one or two dwelling units.

18. Solld Waste shall mean all putrescible and nenputrescibie sol ia
sefnisolid, and liquid wastes, including garbage, trash, refuse, paper, rubbis!
ashes, industrial wastes, construction and demolition waste, abandoned vehial
and paris thereof, discarded home and industrial appliances, dewatered, vented:
or chemically fixed sewage sludge which is not hazardous waste, manure,
vegetable or animal solid and semisolid wastes, and other discarded solid and
semisolid wastes.

"Solid waste" does not include any of the following wastes:
B Hazardous waste;

(i) Radioactive waste regu lated pursuant to Part 9 of Division
104 of the California Health and Safety Code;

Gi} Medical waste regulated pursuant te Part 14 of Division 104
of the California Health and Safety Cade:

(iv)  Fharmaceutical waste as defined In California Health and
Safety Code Sectien 117748.

20. Solid Waste Dispoaal Facility shall mean a facility fully permitted
under applicabie local, state, and federal laws and regulations to aecept and
dispose of solid waste.

hae
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 .Page 14 of 28. Page ID #:15

21. Solid Waste Hauler shall mean any person engaged in the
business of providing for the collection, remaval or transportation of solid waste,

22, Source-Separaisd Material shall mean recyclables that have been
separated or kept separate from other solld waste at the point of generation and
sorted by material type, such as wood, metal, glass, concrete, or organics,
without being commingled with other solid waste, including recyclables. To
qualify as source-separated material, each type of material must be transferred in
a separate container te a recycling center.

Sec. 3. Section 66.00.1 of the Los Angeles Municipal Code is retitled to read as
follows:

SEC. 66,00.1. SOLID WASTE SERVICES.

Sec. 4. Section 66.00. 1{a)(1) of the Los Angeles Municipal Cade is amended to
read as follows:

1. The collection of household solid waste combined In one or more
containers by a single pickup except when more than one pickup is required by
the Board and approved by Council resolution, on a regularly scheduled basis,
but not to provide far the collection of commercial solid waste.

Sec. 5. Section 66,00.1(5) of the Log Angeles Municipal Cede is amended to
read as follows:

(0) It is the policy of the City of Los Angeles to dispose of solid waste
collected by the City, including metals, in land reclamation sites owned and operated or
otherwise controlled by the City or in Ci ity-owned incinerators when economically
feasible, or by contractual arrangement where appropriate. Contractual arrangements
involving consideration in excess of $5,000 shall be approved by the Council by
ordinance or resolution, except in the case of an emergency as determined by the
Director.

Sec, 6. Section 66.00.1(e) of the Los Angeles Municipal Code is amended to
read as follows:

(e) The Beard snail adopi rules and regulations, not inconsistent with this
Article, to effectuate the purposes and intent of this Sectien and the further provisions of
this Article. Any such rule or regulation pertaining to solid weate collection shall be
approved by the Council.

Sec. 7. Section 66.00.11) of the Los Angeles Muni isipal Cede is amended to
read as fol lows:
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 15 of 28 Page ID #:16

(f) The Board, subject to the approval of the Council in each instance by
resolution, may from time to time institute and conduct one or more pilot pregrams
within an area or areas of the City designated by the Board for the separate collection
and disposal of sclid waste on a regularly scheduled basis, for the purpose of studying
costs to the City and other factors of such program or programs compared with the
policies set forth in Subsection (a) of this Section,

Sec. 8. Section 66.01 of the Los Angeles Municipal Code is retitled and
amended to read as follows:

SEC. 66.01, SOLID WASTE COLLECTION.

No person shali remove or convey any solid waste upon or along any street in
this City, provided, however, that the provisions of this section shall not apply to any
person in the employ of this City who shall be assigned by the Board to the work of solid
waste disposal or to any person with whom this City has entered into, or may hereafter
enter into, a contract for the collection, rernoval and disposal of solid waste or to any
employee of such contractor during the time his contract shall be in force, and provided
further that solid waste collection and disposal contractors serving neighboring
municipalities, County sanitation districts, State or Federal institutions, or any person in
the employ of any such governmenial agency may haul garbage over the streets of this
City after having first obtained a permit therefor pursuant to Section 66.32, ef seg.

Sec, 9. Section 66,01.1 of the Los Angeles Municipal Code is hereby repealed.

Sec. 10. Section 66.02 of the Los Angeles Municipal Code is retitled and
amended to read as follows:

SEC. 66.02. SOLID WASTE CONTAINER SPECIFICATIONS.

it shall be the duty of every owner, manager, or person in possession, charge or
control af any commercial establishment, and every person occupying a residential
premises within the City tc provide, and at all times to keep containers for holding solid
waste, Each container shall be constructed to be nonabsorben!, watertight, vector-
resistant, durable, easily cleanable, and designed for safe handling. Each such
container and its cover shali be made of such materials as may be approved for such
use by the Board and by the City Council. The cover shall not be removed except when
necessary to place solid waste therein or to remove solid waste therefrom. Each
container and jis cover shall be kept cleaned on the cutside from accumulating grease
and decomposing material and shall be of an adequate size and in sufficient numbers to
contain, without overflowing, all the solid waste that a household or other establishment
generates within the designated removal period. Each such container when filled shall
not exceed reasonable lifting weights for an average physically fit individual except
where mechanical loading systems are used, Any such vessel, tank or receptacle shall
comply with Part 1301 of Title 16 of the Code of Federal Regulations to the extent that
such Part is applicable to any such vessel, tank or receptacle.

54
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 16 of 28 Page ID #:17

Sec. 11. Section 66.03 is added to the Los Angeles Municipal Code to read as
follows:

SEC. 66.03. SOLID WASTE SERVICE REQUIRED.

(a) No person shail keep any solid waste, or allow any solid waste, excluding
organics used for composting or muich, to remain upon any premises within the City for
more than seven days. Ajl solid waste shall be placed in containers that meet the
requirements of Section 66.02.

(b) Owners of commercial establishments and multifamily dwellings or the
generator of solid waste at such premises or the agent of the owner or generator shall
subscribe to and pay for collection services provided by a solld waste hauler authorized
to provide such services pursuant to the provisions of this Article.

{c) | The minimum level ef service te which the owner, generator or agent shall
subscribe shall be the number and size of solid waste containers suitable for garbage
collection and the frequency of collection which is necessary for the removal and
disposal of all solid waste generated at the premises, excluding comming led recyclables
and source-separated material, in a seven-day period. Such minimum level of service
shall be determined by the owner, generator or agent and the solid waste hauler. In the
event the owner, generator or agent and the solid waste hauler do not agree on the
minimum level of service necessary, such determination shail be made by the Director.

(d) All commercial establishments shall have collection services for source-
separated materials or commingled recyclables.

Sec. 12. Sections 66.04, 66.08 and 68.07 of the Los Angeles Municipal Code
are hereby repealed.

Sec. 13. Section 66.08.1 of the Los Angeles Municipal Code is retitled amended
to read as follows:

SEC. 66.08.1. SOLIG WASTE DISPOSAL FACILITY FRANCHISES OR
CONTRACTS.

Should the City at any time award a franchise or contract for the disposal of solid
waste, then no person, other than the franchisee or contractor, shall thereafter be
permitted to provide services covered by such franchise or contract within the granted
franchise or contract area except as otherwise permitted by the Board.

Sec, 14. Section 66.08.2 of the Los Angeies Municipal Code is hereby repealed,

Sec. 15. Section 66.08.3 of the Los Angeles Municipal Cede is retitled amended
te read as follows:

ie
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 17 of 28. Page ID #:18

SEC. 66.08.3. OPERATION OF SOLID WASTE DISPOSAL FACILITIES.

(a) itis unlawtul for any person to own, establish, operate or carry on the
business of a solid waste disposal facility in the City unless, at the City’s sole option,
such person has been granted a non-exclusive franchise by the City Council.

(b) Section (a) dees not apply to any person who owns or operates a solid
waste disposal facility operating as of January 1, 1999, under a valid conditional use
permit or other authorizing permit issued by the City, until any one of the following
events occurs:

(1) the conditional use permit or other authorizing permit expires, or
(2) the conditional use permit or other authorizing permit is renewed, or
(3) the conditional! use permit or other authorizing permit is modified.

Sec. 16. Section 66.08.4 of the Los Angeles Municipal Code is retitled to read as
follows:

SEC. 66.08.4. SOLID WASTE DISPOSAL FRANCHISE TERMS AND CONDITIONS.

Sec. 17. Section 66.06.5 of the Los Angeles Municipal Code is retitled and
amended to read as follows:

SEC. 66.08.5. SOLID WASTE DISPOSAL FACILITY FRANCHISE FEES.

The City shall impose a franchise fee each year equal to 12 percent of the annual
gross receipis from fees and charges collected by the operater of the solid waste
disposal facility.

Sec. 18. Section 66.08.6 of the Los Angeles Municipal Code is retitled to read to
read as follows:

SEC. 66.08.6. OTHER SOLID WASTE DISPOSAL FACILITY FRANCHISE
PROVISIONS.
Sec. 19. Sections 66.09 and 66.10 of the Los Angeles Municipal Code are
hereby repealed.

Sec, 20, Section 66.17.1 of the Los Angeles Municipal Code Is retitled and
amended to read as follows:

nh
Case 2:20-cv-04479-ODW-JEM. Document 2. Filed 05/20/20. Page 18 of 28 Page ID #:19

SEC. 66.17.1. PROOF OF SOLID WASTE COLLECTION SERVICE,

respective of any other provision of thie Code, the manager er person in charge
of, or in control of, any solid waste of any residential premises or commercial
establishment shall furnish written proof, whether in the form of contracts or receipts, to
any appropriate municipal authority on request that said premises maintains collection
services that collects solid waste generated from said prernises in a manner in keeping
with current health regulations and in compliance with the requirements of this Article
and other provisions of the Los Angeles Municipal Code.

Sec. 21. Sections 66.18 through 66.22 of the Los Angeles Municipal Code are
hereby repealed.

Sec. 22. Section 66.23 of the Los Angeles Municipal Code is retitled and
amended to read as follows:

SEC. 66.23. SOLID WASTE VEHICLES -~ USE OF STREETS.

{a) No person shall permit any vehicle hauling or used for hauling or carrying
any solid waste or other nauseous or offensive substance to remain in or upen any
street longer than is necessary for jioading and hauling such substance to its destination
of permit any such vehicle to be in a filthy or offensive candition, er to remain uncevered
when in transit upon streets or near public places.

(b}) No person shall remove or convey any solid waste or other nauseous or
offensive substance along any street, except in watertight vessels, receptacles or
carriers.

Sec. 23. Section 66.24 of the Los Angeles Municipal Code is amended to read
as follows:

SEC. 66.24. REPLACING FALLEN MATERIAL.

No person removing or conveying any solid waste shail fail, refuse or neglect to
replace immediately in any container any solid waste that shall have fallen therefrom, in
or upon any street or in or upon any premises.

Sec. 24. Section 66.25 of the Los Angeles Municipal Code is retitled and
amended to read as follows:

SEC. 66.25. DEPOSITING SOLID WASTE ON STREETS OR IN THE LOS ANGELES
RIVER PROHIBITED.

(a) No person shall deposit or cause to be deposited any solid waste of any
kind whatsoever upon or in any street, or upon any premises in this City, or in the
Los Angeles River.
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 19 of 28 Page ID #:20

(o) — Any person whose ideniifying information Is found in or who is otherwise
responsible for the depasit of solid waste of any kind whatsoever, upon or in any street,
shail be responsible for depositing it on the public right-of-way and shall be subject to
administrative penalties as defined in Subsection (c).

(c) — The first vioiation of Subsection (b) in a calendar year is subject fo warning
or an administrative monetary penaity not to exeeed $500.00. Subsequent violations in
the sarne calendar year will result in a second penalty not to exceed $750.00 for the
second violation after receiving the Initial $500.00 penalty. The penalty for the third
administrative violation in a calendar year is $1000.00. More than three administrative
fines in one calendar year shail result in the violation being charged as a misdemeanor
in Superior Court and subject to all penalties applicable to criminal violations. The
Bureau is authorized to assess a processing fee established by the Board for all
citations with an administrative monetary penalty. All noncriminal enforcement actions
are subject to the administrative hearing process as mandated in the California
Government Code Section 55069.4, as now existing and as may be amended.

Sec. 25. Section 66.26 of the Los Angeles Municipal Code is hereby repealed.

Sec, 26. Section 66.27 of the Los Angeles Municipal Code is amended to read
as follows:

SEC, 66.27. RULES AND REGULATIONS -~ EFFECT OF NON-COMPLIANCE WITH.

The collection of solid wasie not prepared and placed for collection in
accor dance with the rules and regulations adopted by the Board may be rejected by the

City,

Sec. 27. Section 66.26 of the Los Angeies Municipal Code is retitled and
amended to read as follows:

SEC. 66.28. SOLID WASTE — TAMPERING WITH.

No person, other than the owner thereof, his agents or employees, or an officer
of employee of this City or any person holding a contract with this City for the collection,
management and/or disposal of solid waste, shall tamper with or remove any solid
waste, solid waste container or the contents thereof from any location where the same
had been placed by the owner thereof or his agent, whether or not such container
conforms to requirements or description set forth in the rules and regulations of the
Board.

Sec, 28. Section 66.29 of the Les Angeles Municipal Code is retitled and
amended to read as follows:
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 20 of 28 Page ID #:21

‘SEC. 66.29. CITY EMPLOYEES ~ USE OF SOLID WASTE.

No employee of this City shall remove or dispose of, for said employee’s
individual use or benefit, any of the contents of any container used for the collection,
removal or disposal of solid waste.

Sec. 29. Section 66.30 of the Los Angeles Municipal Code is amended to read
as follows:

SEC. $6.20, CONSTRUCTION OF ARTICLE.

Nothing contained in this Article shall be deemed to conflict with any section of
this Code regulating the collection, removal or disposal of solid waste, but any such
sections of this Code and any law shall each be so construed as to give effect to every
provision thereof and each shall be deemed to be independent of the other.

Sec. 30. Section 66.32 of the Los Angeles Municipal Coda Is retitled amended to
read as follows:

SEC. 66.32. PURPOSE.

in order to meet the diversion goals of AB 939 and the City of Los Angeles which
is Zero Waste by 2025, solid waste haulers, contractora and recyclers shall register with
the City to obtain a permit. As used in this Section and in Sections 66,32.1 through
66.32.5, the follawing terms shall have ine meanings set forth pelow:

1. ASB 939 shall mean ihe State of California's Integrated Waste
Management Act of 1988, as may be amended from time to time, and as set forth
in California Public Resources Code Sections 40050, ef seq., and implementing
regulations of the Department of Resources Recycling and Recovery
(CalRecycile).

2. AG 939 Compliance Permit shall mean a permit issued pursuant
to the provisions of Subsection (a) of Section 66.32.1.

3, Appellant shail mean a person whe files a written request for a
hearing pursuant to the provisions of Subdivision (1) ef Subsection (d) of Section
66.32.3 of this Arilcie.

4. Certified Construction and Demolition Waste Processing
Facility shall mean a waste processing facility, operating lawtuily pursuant to all
applicable permits and possessing valid and current certification from the City of
Los Angeles, that accepts construction and demolition waste for the purpose of
recovering reusable and recyclable materiais and disposing of non-recyclabie
residual materials,
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 21 of 28 Page ID #:22

5. Contractor shall mean any Person who enters into a contract for
any construction or demolition project that requires a permit from the Department
of Building and Safety.

6. Permittee shall mean a person issued an AB 939 Compliance
Permit pursuant to the provisiens of Subsection (a) of Section 66.32.71.

Sec. 31. Section 66.33 is added to the Los Angeles Municipal Code to read as
follows:

SEG. 66.33. PURPOSE .

Under the City’s RENEW LA Plan, the City committed reaching Zero Waste by
diverting 70% of the solid waste generated in the City by 2013, diverting 90% by 2025,
and becoming a zero waste city by 2030. State law currently requires at least 50% solid
waste diversion and establishes a state-wide goal of 75% diversion by 2020. Moreover,
state law requires mandatory commercial recycling in all businesses and muitifamily
complexes and imposes additional reporting requirements on local agencies, including
the City. In order to meet these requirements and goals, increasing recycling and
diversion in the cornmercial and muléfamily waste sectors is imperative. The
commercial and multifamily sectors produce most of the City’s solid waste. Currently, a
significant amount of commercial and multifamily golid waste generated in the City,
including recyclables and organics, is going to landfills, resulting In unnecessary
greenhouse gas emissions. The City has a responsibility under state law to ensure
effective and efficient waste and recycling service for its businesses and residents. it
will most successfully fulfill that responsibility, and also meet its own Zero Waste policy
goals, by ensuring that its solid waste, including recyclables and organics, are collected,
transported and processed in a manner that reduces environmental and social impacts
on the City and the region.

An exclusive, competitive franchise system for the collection, transportation and
processing of commercial and multifamily solid waste will aid the City in meeting its
diversion goals by, among other things: (i) requiring franchisees to meet diversion
targets; (if) increasing the capacity for parinership between the City and solid waste
haulers; (ill) allowing the City to establish consistent methods for diversion of
recyclables and organics; (iv) increasing the Cliy's ability to track diversion, which will
enable required reporting and monitoring of state mandated commercial and multifamily
recycling; (v) increasing the City’s ability to ensure diversion quality in the processing
facilities handling its waste and recyclables; and (vi) increasing the City’s capacity to
enforce compliance with federal, state, county, and local standards.

An exclusive, competitive franchise aysiem will alsa have other beneficial effects,
including reducing adverse environmental impacts such as unnecessary solid waste
truck traffic, emissions and street impacts, protecting ratepayers, ensuring high
customer service standards, and increasing solid waste hauler accountability,

14
Case 2:20-cv-04479-ODW-JEM Document2 Filed 05/20/20. Page 22 of 28 Page ID #:23

While the move to an exclusive franchise system will generate many benefits for
the City and its residents, it will also increase the risk that a labor dispute will interfere
with collection services. To protect the City’s interest in efficient and uninterrupted
collection services, the City will require franchisees to produce evidence that they are
parties to written, enforceable agreernents that prohibit labor organizations and their
members from engaging in picketing, work stoppages, boycotts or other economic
interference with collection services.

SEC. 66.33.1. DEFINITIONS.

As used herein and in Sections 86.33 to 66.33.17, the following terms shall have
the meanings set forth below:

1. Clean Fuel Vehicles shall mean those vehicles that meet or
exceed the requirements of Southern California Air Quality Management District
Rule 1193, as now existing and as may be amended.

2. Customer shall mean any individual, firm, partnership, joint
venture, association, fraternal organization, corporation, estate trust, business
trust, receiver, trustee, executor, administrator, syndicate, the United States, any
state, any county, city and county, municipality, district or other political
subdivision of any state or of the United States, or any other group or
combination acting as 4 unit.

3. Franchise Agreement shali mean a written contract between the
Bureau and a franchisee setting forth the terms and conditions under which the
franchisee shall perform collection services in the City.

4, Franchisee shall mean a solid waste hauler granted an exclusive
franchise to provide collection services in a franchise zone.

5. Franchise Zone shall mean a geographic area of the City within
which a franchisee shall provide collection services pursuant to the terms of a
franchise agreement.

8. Labor Peace Agreement shall mean an enforceable agreement
between a franchisee, or a franchisee’s subcentractor, and a labor organization
(as defined by 29 U.S.C, §182(5)) that represents or seeks to represent the
franchisee’s or subcontractor's employees providing collection services and that
contains provisions under which the labor organization for itself and its members
agrees to refrain fram engaging in any picketing, work stoppages, or any other
economic interference with the franchisee’s performance of collection services.

7. On-location Filming Waste shall mean solid waste generated and
collected at a commercial film production permitted pursuant to Section 12,22
A.13. of this Code or Section 22.350 of the Los Angeles Administrative Code.

sss,
Pe
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 23 of 28 Page ID #:24

8, Studio shall mean one or more adjacent parcels of real property
occupied by a motion picture or television production and distribution enterprise
and containing sound stages totaling no less than 50,000 square feet in area and
18 feet in height designed for motion picture or television production and utilized
by that enterprise specifically for such purpase.

SEC. 66.33.2, EXCLUSIVE FRANCHISE FOR COLLECTION SERVICES.

(a) The City may award contracts for collection services for commercial
establishments and multifamily dwellings through an exclusive franchise agreement
authorizing and obligating the holder to provide collection services within a franchise
zone.

(bo)  Afranchisee’s exclusive right te provide collection services shall not
include the right to collect the following materials, the collection of which is not
prohibited by this Article:

(1)  Selid waste rernoved from a commercial eatablishment or
multifamily dwelling by a self hauler,

(2). Construction and demolition waste:
(3) Solid waste collected by the City;
(4) On-location filming waste.

{c) Any franchisee may contract with a studio for collection services
regardless of the franchise zone where the studio is located.

SEC, 66.33.3. UNLAWFUL ACTIVITIES.
(a) _ Provision of Collection Services.

Except as provided in Sections 66.33.2(b) through (c) and Section 66.33.3(b), it
is unlawful for any person to provide collection services to a commercial establishment
or multifamily dwelling within a franchise zone unless a written franchise agreement
therefor has been executed between such persen and the City, and such agreement is
in full force and effect.

{b) Transition Period.

The City, in its sole discretion and consistent with state law, may authorize a
solid waste hauler possessing a valid permit issued pursuant to Section 66.32, ef seq.,
fo continue providing collection services in a franchise zone te the extent necessary to
meet the needs of any customer in thai zone until the franchisee is able to perform the
collection services.

12
Case 2:20-cv-04479-ODW-JEM. Document 2 Filed 05/20/20. Page 24 of 28 Page ID #:25

SEC. 66.33.4. FRANCHISE ZONES.

The Bureau shail divide the territory within the City into eleven (11) franchise
zones, the designation of which shall be subject to the approval of the Board and City
Council. Three (3) of the franchise zones shall be designed as “single” zones, which
shail not be granted in combination with any other franchise zone.

SEC. 66.33,5. FRANCHISE AGREEMENT FEES.

The Bureau shail include in each franchise agreement a negotiated annual
franchise fee to be paid to the City by the respective franchisee.

SEC, 66.33.6. MINIMUM FRANCHISE AGREEMENT STANDARDS.

The following minimum standards shall apply to all franchises granted under this
part, and shall be made binding terms of all franchise agreements:

(a) Required Collection Services.

During the term of the franchise agreement and sublect to its terms and
conditions, each franchisee shall collect, transport, and deliver for processing or
disposal all solid waste generated at all commercial establishments and multifamily
dwellings iocated within that franchise zone.

(b) Clean Fuel Vehicles,

All vehicles used by a franchisee to provide collection services under a franchise
agreement shall at all times be in compliance with all applicable air pollution control
laws and regulations, including but not limited to the California Air Resources Board
“Diesel Particulate Matter Control Measure for On-Road Heavy Duty Residential and
Commercial Solid Waste Collection Vehicle Diesel Engines” and South Coast Air
Quality Management District Amended Rule 1193.

(c) Labor Peace Agreement.

As a condition for the grant of a franchise agreement, a condition precedent to
any franchisee or subcontractor performing collection services, and as an ongoing,
material condition of the franchise agreement, each franchisee shall provide satisfactory
evidence that if, and any subcontractor who will provide collection services, are a party
to labor peace agreement(s) with any labor organization that represents any group of
the franchisee’s or subcontractor's employees who are or will be involved in providing
collection services, and with any labor organization that seeks to represent any group of
a franchisee’s or subcontractors employees who are or will be involved in providing
collection services, under the following limitation:

14
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 25 of 28 Page ID #:26

(1) This Subsection does not require an employer to recognize a
particular labor organization.

(2) This Subsection does not require an employer to enter intc a
collective bargaining agreement establishing the substantive terms and
conditions of employment.

(3) This Subsection is not intended to, and shall not be interpreted to,
enact or express any generally applicable policy regarding labar/management
relations, or to regulate those relations in any way.

(4) This Subsection Is not intended to provide a preference for any
outcome in the determination of employee preference regarding union
represeniation.

(cd) Processing and Disposal,

A Franchises shail deliver all recyclables and organics collected from commercial
establishments and multifamily dwellings exclusively to facilities certified by the City
pursuant io Section 66.33.8.

(e} Diversion.

(i) Each franchisee shail provide every customer within its franchise
zone 4 container specifically designated for the collection of recyclables.

(2) Each franchisee shall offer every multifamily dwelling within its
franchise zone a container specifically designated for the collection of organics.

(3) _ All franchise agreements shail require franchisees to meet specific
iandfill disposal reduction requiremenis.

if) Compliance with Living Wage and Responsible Ceniractor
Requirements.

Each franchisee shail comply with all requirements of an “Employer” under the
City’s Living Wage Ordinance, Los Angeles Administrative Code Section 10.37, at, seq.
Each franchise agreement is hereby deerned a “contract” for purposes of the City’s
Responsible Contractor Program, Los Angeles Administrative Code Section 10.40, ef
seq., and each franchisee shall comply with all requirements of a “Contractor”
thereunder.

ig) Whistleblower Protection.

A franchises shall not retaliate against an employee who, in good faith, has made
a protest or raised a complaint against some practice of the franchisee on the basis of a
Case 2:20-cv-04479-ODW-JEM. Document 2 Filed 05/20/20 Page 26 of 28 Page ID #:27

reasonable belief that the practice is in violation of any provision of this Article or other
applicable laws. A franchisee will not retaliate against an employee who discloses or
threatens to disclose to a supervisor or to the City or another public body any activity,
policy, or practice of the franchisee that the employee reasonably believes is in violation
of this Article or other applicable laws.

SEC, 66.33.7. REVENUE FROM SALE OF RECYLABLES.

The Bureau and franchisees shall negotiate, and all franchise agreements shall
include, provisions addressing revenue sharing from the sale of recyclables by
franchisees and processing facilities.

SEC. 66.33.68. CERTIFICATION OF PROCESSING FACILITIES.

(a) The Board may certify for a five-year period facilities to accept solid waste
collected by franchisee’s providi ing collection services under a franchise agreement
under criteria established by ihe Bureau and approved by the Board. Facilities shall be
inspected by the City prior to certification, and each certification shail be conditioned on
the facility granting the City the right to inspect the facility during the period of
certification to verify compliance with the terms of certification.

(bo) The City may suspend or revoke certification of a facility upon 30 days
notice by issuance of a notice of suspension or notice of revocation, if the facility fails to
comply with any of the terms and conditions specified in the certification or in this Code,
under the process set forth in Section 66.32.3(d)}.

SEC. 66.33.9. PERMIT REQUIREMENT,

Nothing in Sections 66.33 through 66.33.8 relieves any franchisee from the
requirement to obtain and maintain a permit pursuant to Sections 66.32 through 66,32.5
of this Articie er any other permit or license otherwise required by law for the provision
of such services.

SEC. 66.33.10. SEVERABILITY.

if any part or provision of this Section or the application of this Section to any
‘person or circumstance is found to be unconsiitutional or otherwise invalid by any court
of competent jurisdiction, the remainder of this Section, including the application of such
part or provisions to other persons or circumstances, shall not be affected by such
hoiding and shall continue in full force and effect, and to this end, the provisions of this
Section are severable,

16
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 27 of 28 Page ID #:28

Sec. 32. The City Clerk shall certify to the passage of this ordinance and have it
published in accordance with Council policy, either in a daily newspaper circulated
in the City of Los Angeles or by posting for ten days in three public places in the City of
Los Angeles: one copy on the bulletin board located at the Main Street entrance to the
Los Angeles City Hall; one copy on the bulletin beard located at the Main Street
entrance to the Los Angeles City Hall East: and one copy on the bulletin board located
at the Temple Street entrance fo the Los Angeles County Hall of Records.

Thereby certify that the foregoing ordinance was introduced at the meeting of the Council of the
City of Los Angeles "APR. 6 1 2014 , and was passed at its meeting of - “ApR--0-8-204———

 

HOLLY L. WOLCOTT, Interim City Clerk
oy

 

 

Deputy

 

 

oo ! .
Approved 4 [iS )1Y seccgpnenert f f)
- Mayor

Approved as to Form and Legality:
Cy Adtomey
a

A
JOHNA. CARVALHO
Deputy City Attorney

Date sf} 'y

File No. {O7TAIOTT Siw

MICHAEL N, FEUEF

    
 

By

 

MANiuni CounsehORDINANCES Soild Waste Collection BRAFT 3-1 1-14.doe
Case 2:20-cv-04479-ODW-JEM Document 2. Filed 05/20/20 Page 28 of 28 Page ID #:29

DECLARATION OF POSTING ORDINANCE
|, MARIA VIZCARRA, state ag follows: | am, and was at all times hereinafter mentioned, a
resident of the State of California, over the age of eighteen years, and a Deputy City Clerk of the City
of Los Angeles, California.
Ordinance No. 182986 ~ Citywide Exclusive Franchise System for the Municipal Solid Waste

Coliection and Handiing Program - a copy of which is hereto attached, was finally adopted by the

      

Los Angeles City Council on April 8, 2074, and under the direction of said City Council and the City
Clerk, pursuant to Section 251 of the Charter of the City of Los Angeles and Ordinance No. 172959,
on April 18, 2014 | posted a true copy of said ordinance at each of the three public places located in
the City of Los Angeles, California, as follows: 1) one copy on the bulletin board located at the Main
Sireet entrance to the Los Angeles City Hall: 2} one copy on the bulletin board located at the Main
Street entrance to the Los Angeles City Hall East; 3) one copy on the bulletin board located at the
Temple Street entrance to the Los Angeles County Hall of Records.

Copies of said ordinance were posted conspicuously beginning on April 18, 2674 and will be
continuously posted for ten or more days.

| declare under penaity of perjury that the foregoing is true and correct.

signed this 18th day of April, 2074 ai Los Angeles, California.

a BUC Vy

Maria Vizcarra, Deputy City Clerk

Ordinance Effective Date: May 28, 2014 Gouncil File No. 10-1797-516
Rev. (2/21/08) , = eee AO

 
